                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ERIC BROWN,


                         Petitioner,                 Case No. 2:18-cv-12918
                                                     Hon. Gershwin A. Drain
v.

PATRICK WARREN,

                     Respondent.
___________________________________/

    OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF
 HABEAS CORPUS, (2) DENYING CERTIFICATE OF APPEALABILITY,
  AND (3) DENYING PERMISSION TO APPEAL IN FORMA PAUPERIS

      Eric Brown (“Petitioner”) filed this habeas case under 28 U.S.C. § 2254.

Petitioner pled guilty in the Marquette Circuit Court to larceny from a person,

MICH. COMP. LAWS § 750.357, and to being a fourth-time habitual felony

offender. He was sentenced to ten to thirty years’ imprisonment. The petition raises

a single claim: Petitioner’ sentence was disproportionate and unreasonable in

violation of the Fifth, Eighth, and Fourteenth Amendments. The claim is without

merit. The Court will deny the petition, and it will also deny a certificate of

appealability and permission to appeal in forma pauperis.
                                  I. Background

       Petitioner was originally charged with armed robbery, assault with intent to

do great bodily harm, and larceny from a person.

      The facts of this case involved Petitioner and his co-defendant meeting

Cassandra Koval under the guise of completing a drug transaction. When they met

with Koval, Petitioner pulled out a gun and demanded money. He obtained $185.00,

and then kicked Koval in the stomach. Dkt. 10-3, at 19.

      On May 26, 2017, Petitioner pled no contest to larceny from a person and with

being a fourth-time habitual felony offender pursuant to an agreement that dismissed

the other charges. Dkt. 10-2. There was no sentence agreement.

      On July 21, 2017, he was sentenced to serve ten to thirty years in prison. Dkt.

10-3, at 22.

      Petitioner filed a delayed application for leave to appeal in the Michigan Court

of Appeals. His application raised one claim:

      I. Defendant-Appellant Eric Brown’s sentence was disproportionate
      and unreasonable, in violation of US Const, Ams V, VIII, XIV; Const
      1963, art 1, § 17.

      The Michigan Court of Appeals denied the application for leave to appeal “for

lack of merit in the grounds presented.” People v. Brown, No. 340836 (Mich. Ct.

App. December 20, 2017). Petitioner s filed an application for leave to appeal in the



                                          2
Michigan Supreme Court which was denied by standard form order. People v.

Brown, 915 N.W.2d 462 (Mich. 2018) (Table).

                               II. Standard of Review

      28 U.S.C. § 2254(d)(1) curtails a federal court’s review of constitutional

claims raised by a state prisoner in a habeas action if the claims were adjudicated on

the merits by the state courts. Relief is barred under this section unless the state court

adjudication was “contrary to” or resulted in an “unreasonable application of”

clearly established Supreme Court law.

      “Section 2254(d) reflects the view that habeas corpus is a guard against

extreme malfunctions in the state criminal justice systems, not a substitute for

ordinary error correction through appeal. . . . As a condition for obtaining habeas

corpus from a federal court, a state prisoner must show that the state court’s ruling

on the claim being presented in federal court was so lacking in justification that there

was an error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.” Harrington v. Richter, 562 U.S.86, 103

(2011).

                                     III. Analysis

      Petitioner claims that the trial court violated his Fifth, Eighth, and Fourteenth

Amendment rights by sentencing him to a term of imprisonment disproportionate to

the severity of his crime.

                                            3
      Generally, a non-capital sentence that falls within statutory limits is not

grounds for habeas relief. Townsend v. Burke, 334 U.S. 736, 741 (1948). Petitioner

argues that his sentence was “highly excessive, considering [his] background and

the facts of this case.” Dkt. 1, Brief at 11-12. However, Petitioner had no Fifth or

Fourteenth Amendment right to individualized sentencing or to have the court

consider mitigating evidence. Hynes v. Birkett, 526 F. App’x 515, 521-22 (6th Cir.

2013). Nor does Petitioner explain what in his background—comprised as it is of an

extensive resume of criminal activity—necessitated a more lenient sentence.

      Petitioner’s claim that his sentence is disproportionate is also meritless. “The

Eighth Amendment does not require strict proportionality between crime and

sentence. Rather, it forbids only extreme sentences that are ‘grossly

disproportionate’ to the crime.” Harmelin v. Michigan, 501 U.S. 957, 1001 (1991)

(quoting Solem v. Helm, 463 U.S. 277, 288 (1983)). The Sixth Circuit’s narrow-

proportionality principle recognizes that “only an extreme disparity between crime

and sentence offends the Eighth Amendment.” Cowherd v. Million, 260 F. App’x

781, 785 (6th Cir. 2008) (quoting United States v. Marks, 209 F.3d 577, 583 (6th

Cir. 2000)).

      Petitioner's sentence was not grossly disproportionate. The maximum

sentence of thirty years did not exceed the statutory maximum. The minimum

sentence accorded with the advisory guidelines and was based not only on the fact

                                          4
that Petitioner robbed and kicked the victim at gunpoint, but also because of his

extensive criminal history punctuated by multiple periods of incarceration. See Dkt.

10-3, at 20-21. There was nothing grossly disproportionate about Petitioner’s

sentence.

      As Petitioner’s claim is without merit, the petition will be denied.

                              IV. Certificate of Appealability

      In order to appeal the Court’s decision, Petitioner must obtain a certificate of

appealability. 28 U.S.C. § 2253(c)(2). The applicant is required to show that

reasonable jurists could debate whether the petition should have been resolved in a

different manner, or that the issues presented were adequate to deserve

encouragement to proceed further. Slack v. McDaniel, 529 U.S. 473, 483-84 (2000).

Here, jurists of reason would not debate the Court’s conclusion that Petitioner has

failed to demonstrate entitlement to habeas relief with respect to his claim because

it is devoid of merit. Therefore, a certificate of appealability will be denied.

      If Petitioner chooses to appeal he may not proceed in forma pauperis because

an appeal of this decision could not be taken in good faith. 28 U.S.C. § 1915(a)(3).

                                    V. Conclusion

      Accordingly, the Court 1) DENIES WITH PREJUDICE the petition for a

writ of habeas corpus, 2) DENIES a certificate of appealability, and 3) DENIES

permission to proceed in forma pauperis on appeal.

                                           5
     SO ORDERED.



Dated:    June 11, 2019
                                   s/Gershwin A. Drain
                                   HON. GERSHWIN A. DRAIN
                                   United States District Court Judge




                        CERTIFICATE OF SERVICE
         Copies of this Order were served upon attorneys of record on
              June 11, 2019, by electronic and/or ordinary mail.
                             /s/ Teresa McGovern
                                 Case Manager




                                      6
